DETAILED ACTION
Office Action Summary
Instant Application was filed 11/16/2018. Claims 1-20 are pending in the instant application of which claims 1-20 are rejected.
Instant office action is in response to applicants amendments/argument filed 3/1/2021, applicant’s argument have been considered but are moot based on new grounds of rejection found upon further search and consideration and necessitated by applicant’s amendments which changed the scope of the instant invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the 

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US Pre-Grant Publication No: 2015/0213032) hereinafter referred to as Powell in view of Phadke et al. (US Pre-Grant Publication No: 2017/0024551) hereinafter referred to as Phadke and further in view of Grondin et al. (US Pre-Grant Publication No: 2015/0324606 A1) hereinafter referred to as Grondin and Nitin Kesarwani (US Patent 10,235,372) hereinafter referred to as Kesarwani

As per claim 1, Powell teaches A system for data set movement monitoring, the system comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: identify an attempt to relocate a file that is a member of a monitored data set; (Powell, [0116], teaches moving a file i.e. detecting attempt to move a file)
determine a user account associated with the attempt to relocate the file; (Powell, [0116], teaches checking user permissions when attempting to relocate file)
identify a safe user group for the user account associated with the attempt to relocate the file; (Powell, [0116], teaches checking group permission user belongs to when attempting to move a file)
But Powell does not teach obtain a destination for the attempt to relocate the file; determine a safe zone for the monitored data set using the user account and the identification of the monitored data set; and provide a notification based on the destination for the attempt to relocate the file and the safe user group and the safe zone. 
However, Phadke teaches obtain a destination for the attempt to relocate the file; (Phadke, [0153], checks area to be transferred to see if trusted or not)
determine a safe zone for the monitored data set using the user account and the identification of the monitored data set; and (Phadke, [0153], checks area to be transferred to see if trusted or not)
provide a notification based on the destination for the attempt to relocate the file and the safe user group and the safe zone. (Phadke, [0073] and Powell [0011] both teach sending messages to notify of status)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Powell with the method of Phadke to ensure location file is being transferred to is safe which adds security to file helping prevent unauthorized usage.
But Powell in view of Phadke does not teach receive a request to establish a monitored data set corresponding to a data directory; gather file data including a set of risk indicators; 
However, Grondin teaches receive a request to establish a monitored data set corresponding to a data directory; (Grondin , [0074], teaches The monitoring module 139 scan for alerts periodically, in response to a change in an enterprise database 120, in response to a user request, or in response to availability of processing and bandwidth resources of the data management service 130.) 
gather file data including a set of risk indicators; (Grondin, [0121], “indicators corresponds to risk score”)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Powell with the method of Grondin to gather file information as well as risk indicators to prevent potential malicious data.
But Powel in view of Phadke and Grondin does not teach create a log of file names, a file-data string table, and a hash log for the monitored data set including an identifier of a file added to the data directory using the file data;
However, Kesarwani teaches create a log of file names, a file-data string table, and a hash log for the monitored data set including an identifier of a file added to the data directory using the file data; (Kesarwani, figure 5c, teaches a log with log identifier, Also see column 1 line 64 through column 2 line 30, which teaches using a hash used for identifier and including a file name in log)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Powell with the method of Kesarwani because logs are useful in order to track changes/modification to data in order to potentially identify errors as well as restore data.

As per claim 2, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: determine that the destination is not a member of the safe zone; and prevent the attempt to relocate the file, wherein the notification includes a message that indicates that the attempt to relocate the file was unsuccessful. (Phadke, [0020])

As per claim 3, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 2, the memory further comprising instructions that cause the at least one processor to perform operations to transmit a notification to a group of users responsible for management of the monitored data set. (Phadke, [0073] and Powell [0011] both teach sending messages to notify of status)

As per claim 4, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: determine that the destination is a member of the safe zone; and allow the attempt to relocate the file, wherein the notification includes a message that indicates that the attempt to relocate the file was successful. (Phadke, [0073] and Powell [0011] both teach sending messages to notify of status)

As per claim 7, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: maintain a log of file names for the file that corresponds to the monitored data set for the file; identify a current file name of the file; and determine that the file is the member of the monitored data set based on a comparison between the current file name and an entry in the log of file names. (Powell, [0343] and Phadke, [0058])

As per claim 8, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: identify a data string included in the file; store the data string in a file-data string table that corresponds to the monitored data set for the file; upon identification of the attempt to relocate the file, scan the file for the data string; and determine that the file is the member of the monitored data set based on the data string be located in the file. (Powell, [0116])

As per claim 9, Powell in view of Phadke and further in view of Grondin and Kesarwani teaches The system of claim 1, the memory further comprising instructions that cause the at least one processor to perform operations to: determine that a new file has been created in a location corresponding to the monitored data set; generate an identification profile for the new file; and add the new file to the monitored data set. (Powell, [0116] and Phadke, [0153], checks area to be transferred to see if trusted or not)

Claim(s) 5,6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Phadke  and further in view of Grondin and Kesarwani and Chiueh et al. (US Pre-Grant Publication No: 2014/0181119 A1) hereinafter referred to as Chiueh.

claim 5, Powell in view of Phadke  and further in view of Grondin and Kesarwani teaches The system of claim 1, But does not teach the memory further comprising instructions that cause the at least one processor to perform operations to: calculate a first hash value for the file; store the first hash value in a hash table that corresponds to the monitored data set that includes the file; upon identification of the attempt to relocate the file, calculate a second hash value for the file; and determine that the file is the member of the monitored data set based on a comparison between the first hash value and the second hash value.
However, Chiueh teaches the memory further comprising instructions that cause the at least one processor to perform operations to: calculate a first hash value for the file; store the first hash value in a hash table that corresponds to the monitored data set that includes the file; upon identification of the attempt to relocate the file, calculate a second hash value for the file; and determine that the file is the member of the monitored data set based on a comparison between the first hash value and the second hash value. (Chiueh, [0035], teaches using a hash and hash table with file relocation)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Powell with the method of Chiueh because using a hash is a much quicker method to check variation of data and check data integrity.

As per claim 6, Powell in view of Phadke  and further in view of Grondin and Kesarwani and Chiueh teaches The system of claim 5, the memory further comprising instructions that cause the at least one processor to perform operations to: identify that the file has been modified; calculate a third hash value for the file; and update the hash table with the third hash value, wherein the instructions to determine that the file is the member of the monitored data set includes instructions to compare the second hash value to the third hash value. (Chiueh, [0035])

Claims 10-15 teach the non-transitory machine-readable medium that corresponds to the system claims 1-9 and are rejected using the same rational.
Claims 16-20 teach the method claims that corresponds to the system claims 1-9 and are rejected using the same rational.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492